United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.Y., Appellant
and
SOCIAL SECURITY ADMINISTRATION,
ATLANTA REGION, Atlanta, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 21-0179
Issued: September 30, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 23, 2020 appellant filed a timely appeal from a September 25, 2020 merit
decision of the Office of Workers’ Compensation Programs (OWCP). 1 Pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.

1

Appellant submitted a timely request for oral argument before the Board. 20 C.F.R. § 501.5(b). Pursuant to the
Board’s Rules of Procedure, oral argument may be held in the discretion of the Board. 20 C.F.R. § 501.5(a). In
support of her oral argument request, appellant asserted that oral argument should be granted because it would provide
an opportunity to further explain her emotional condition claim. The Board, in exercising its discretion, denies
appellant’s request for oral argument because arguments on appeal can be adequately addressed in a decision based
on a review of the case record. Oral argument in this appeal would further delay issuance of a Board decision and not
serve a useful purpose. As such, the oral argument request is denied and this decision is based on the case record as
submitted to the Board.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish an emotional
condition in the performance of duty, as alleged.
FACTUAL HISTORY
On June 27, 2018 appellant, then a 40-year-old lead contact representative, filed an
occupational disease claim (Form CA-2) alleging that she experienced anxiety attacks due to
factors of her federal employment, including her work environment dealing with the public and
her relationship with management. She reported that her job required her to service the public by
performing a high volume of work at the front window, answering a steady stream of incoming
telephone calls, processing mail/work listings, and utilizing multiple employing establishment
programs, policies, and procedures. Appellant asserted that, after the management in her local
office changed at the end of 2016, the new management subjected her to harassment,
discrimination, and retaliation, and her stress level increased drastically. She noted, “I went from
an average manageable work environment to a hostile work environment.” Appellant noted that
she first became aware of her claimed condition on March 8, 2017 and first realized its relation to
her federal employment on August 17, 2017. She did not stop work.
In a July 9, 2018 statement, appellant alleged that, after her local office management team
changed in approximately November 2016, her work environment changed from being normal to
being “completely hostile and intolerable.”
She asserted that she contacted employing
establishment officials about the problem, but it remained unresolved. Appellant advised that she
had been promoted to lead customer service representative in October 2016 and had been able to
“manage the daily stresses” of performing her job duties and carried out her job with “upmost
success.” She claimed that the new management team embarrassed her in front of coworkers and
the public, gave her duplicate work assignments, and wrongly denied her career advancement
opportunities. Appellant recounted that, in approximately August 2017, she realized that
management did not appreciate her hard work and dedication to her job, and that, in approximately
October 2017, D.M., her immediate supervisor, retaliated against her for filing an Equal
Employment Opportunity (EEO) claim by “manipulating” her performance review.
Appellant submitted medical reports, dated March 9, 2017 to July 6, 2018, in which
Dr. Kimberly Kaye, a Board-certified internist, excused her from work for various periods. In her
July 6, 2018 report, Dr. Kaye noted that appellant, who had been diagnosed with anxiety, reported
working in a hostile and discriminatory environment.
In a July 24, 2018 development letter, OWCP advised appellant of the type of evidence
necessary to establish a claim and attached a questionnaire for her completion. By separate
development letter of even date, it requested that the employing establishment provide comments
from a knowledgeable supervisor regarding appellant’s allegations. OWCP afforded both parties
30 days to respond.
On August 6, 2018 OWCP received a timeline-style document in which appellant indicated
that D.M. was appointed in November 2016 and that she found her to be rude, abrupt, intimidat ing,
and unapproachable. Appellant claimed that in December 2016, D.M., unfairly criticized her when

2

she submitted a form to gain authorization to operate a private transportation business 3 and that
she used a “rude, harsh, and abrupt tone” to wrongly accuse her of misplacing a form that a
claimant had filed to appeal an agency decision. Appellant alleged that on approximately
January 20, 2017 D.M. told her in a harsh tone that she could promote whomever she wished
regardless of work ethic and job performance as the lead customer service representative. D.M.
also spoke to her in a harsh manner regarding her responsibility for all training and development
in her work unit. Appellant claimed that, in March 2017, D.M. and another supervisor isolated her
from the rest of her work unit by first announcing an upcoming meeting to other service
representatives and that D.M. showed no remorse for her actions. She alleged that on
approximately April 10, 2017 D.M. spoke loudly in a harsh tone in the middle of the office and
questioned her as to whether she was going to work on her private business while she was at home
on sick leave. Appellant indicated that later in April 2017 she expressed her concerns regarding
the work environment to D.M. and another supervisor, but they did not address her concerns. She
believed that D.M. had punitive intent when she indicated that she would determine her days off
work.
Appellant claimed that on approximately April 26, 2017 D.M. gave her a performance
evaluation and told her in a condescending tone that she needed to show more initiative. She
indicated that, in early-May 2017, D.M. unnecessarily embarrassed her in front of coworkers about
a minor error, and also rudely banged on her computer and told her to “check her mail” for no
apparent reason. Appellant alleged that she later had a contentious conversation with D.M.
regarding being chastised in front of coworkers. She claimed that on May 5, 2017 D.M.
improperly directed her to redo a work assignment about a matter with a customer that had already
been resolved. Appellant asserted that in July 2017 D.M. unreasonably scrutinized how long she
took for her lunch break and wrongly criticized her for several e-mails she sent regarding her
mentoring of a trainee. She alleged that, between August and December 2017, D.M. improperly
instructed her to use personal leave to address an EEO matter, which she believed to be work
related.
In an August 6, 2018 statement, appellant described her work schedule and noted that she
had been able to manage the stresses of her job as a customer service representative prior to the
November 2016 change in the management team of her local office. She again asserted that she
did not develop an emotional condition until 2017 when the new management team subjected her
to discrimination and mistreatment. Appellant later submitted additional medical evidence and
several administrative documents, including forms relating to her request for approval of activity
outside the workplace and an August 27, 2018 EEO decision finding that the employing
establishment had not discriminated against her.
In an August 23, 2018 letter, D.M. responded to a number of the claims made by appellant.
She expressed her belief that appellant’s anxiety was related to her unrealistic expectations and
multiple family-related matters.
By decision dated November 19, 2018, OWCP denied appellant’s emotional condition
claim because she failed to establish a compensable employment factor. In the factual portion of
3
Appellant claimed that D.M. later mishandled the processing of the form and continued to reference her business
plans in a rude and discriminatory manner.

3

the decision, it detailed the statements contained in appellant’s June 27, 2018 Form CA-2. In the
analysis section of the decision, OWCP described appellant’s allegations in a single sentence, by
noting, “You alleged the following incident(s):
Mistreatment and discrimination from
management, hostile work environment, and retaliation.”
On December 26, 2018 appellant requested reconsideration of the November 19, 2018
decision. She submitted another timeline-style statement in which she provided further details
regarding her claimed employment factors. Appellant submitted additional medical evidence and
administrative documents and e-mails regarding such matters as leave usage, reasonable
accommodation for medical conditions, and performance ratings.
By decision dated March 26, 2019, OWCP denied modification of its November 19, 2018
decision.
On November 19, 2019 appellant requested reconsideration of the March 26, 2019
decision. In an October 23, 2019 statement, she asserted that D.M. presented false information
that led to her claim being denied. Appellant submitted additional medical evidence.
By decision dated February 24, 2020, OWCP denied modification of its March 26, 2019
decision.
On June 24, 2020 appellant requested reconsideration of the February 24, 2020 decision.
She submitted statements from three employing establishment employees who described their own
problems with D.M. Appellant also submitted numerous documents from an EEO complaint and
a lawsuit she filed in U.S. District Court.
By decision dated September 25, 2020, OWCP denied modification of its February 24,
2020 decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA 4 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.5 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease. 6
To establish an emotional condition in the performance of duty, a claimant must submit:
(1) factual evidence identifying an employment factor or incident alleged to have caused or
4

5 U.S.C. § 8101 et seq.

5

A.J., Docket No. 18-1116 (issued January 23, 2019); Gary J. Watling, 52 ECAB 278 (2001).

6
20 C.F.R. § 10.115(e); M.K., Docket No. 18-1623 (issued April 10, 2019); see T.O., Docket No. 18-1012 (issued
October 29, 2018); see Michael E. Smith, 50 ECAB 313 (1999).

4

contributed to his or her claimed emotional condition; (2) medical evidence establishing that he or
she has a diagnosed emotional or psychiatric disorder; and (3) rationalized medical opinion
evidence establishing that the accepted compensable employment factors are causally related to
the diagnosed emotional condition. 7
In cases involving emotional conditions, the Board has held that, when working conditions
are alleged as factors in causing a condition or disability, OWCP, as part of its adjudicatory
function, must make findings of fact regarding which working conditions are deemed compensable
factors of employment and are to be considered by a physician when providing an opinion on
causal relationship, and which working conditions are not deemed factors of employment and may
not be considered.8 If a claimant does implicate a factor of employment, OWCP should then
determine whether the evidence of record substantiates that factor. When the matter asserted is a
compensable factor of employment and the evidence of record establishes the truth of the matter
asserted, it must base its decision on an analysis of the medical evidence. 9
ANALYSIS
The Board finds that this case is not in posture for decision.
The Board finds that OWCP did not provide adequate facts and findings in support of its
denial of appellant’s emotional condition claim. OWCP denied appellant’s claim in its
September 25, 2020 decision, but provided little additional discussion of appellant’s claimed
employment factors.
In deciding matters pertaining to a given claimant’s entitlement to compensation benefits,
OWCP is required by statute and regulation to make findings of fact. 10 The Federal (FECA)
Procedure Manual further specifies that a final decision of OWCP “should be clear and detailed
so that the reader understands the reason for the disallowance of the benefit and the evidence
necessary to overcome the defect of the claim.”11 These requirements are supported by Board
precedent.12
Given the inadequacy of OWCP’s presentation of the facts and findings in the present case,
appellant would be unable to understand the reason for the disallowance of her claim and the
7

See S.K., Docket No. 18-1648 (issued March 14, 2019); M.C., Docket No. 14-1456 (issued December 24, 2014);
Debbie J. Hobbs, 43 ECAB 135 (1991); Donna Faye Cardwell, 41 ECAB 730 (1990).
8

See O.G., Docket No. 18-0359 (issued August 7, 2019); Norma L. Blank, 43 ECAB 384, 389-90 (1992).

9

Id.

5 U.S.C. § 8124(a) provides that OWCP “shall determine and make a finding of facts and make an award for or
against payment of compensation.” 20 C.F.R. § 10.126 provides in pertinent part that the final decision of OWCP
“shall contain findings of fact and a statement of reasons.”
10

11

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Disallowances, Chapter 2.1400.5c(3)(e)
(February 2013).
12

See P.G., Docket No. 17-1461 (issued February 7, 2019); James D. Boller, Jr., 12 ECAB 45, 46 (1960).

5

evidence necessary to overcome the defect of her claim. Therefore, the case shall be remanded to
OWCP for further evaluation and a de novo decision, which contains adequate facts and findings
regarding appellant’s emotional condition claim. 13
CONCLUSION
The Board finds that this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the September 25, 2020 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded to OWCP for further
proceedings consistent with this decision of the Board.
Issued: September 30, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

13

See id. See also supra note 8.

6

